IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-29,898-04


                   EX PARTE JAY ANTHONY NOTTINGHAM, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W-17578-B-2 IN THE 181ST DISTRICT COURT
                            FROM RANDALL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to fifty-five years’ imprisonment. The Seventh Court of Appeals affirmed his conviction.

Nottingham v. State, No. 07-08-00131-CR (Tex. App.—Amarillo Jan. 30, 2009) (not designated for

publication).

        Applicant contends that he was denied pre-sentence credit and credit for time in custody prior

to the revocation of his parole. He also raises multiple grounds relating to the revocation of his

parole. We remanded this application to determine whether Applicant was receiving the proper credit
                                                                                                    2

for time in custody prior to the revocation of his parole. On remand, the record was developed, and

the trial court found that Applicant was receiving the proper credit for time in custody prior to the

revocation of his parole. Applicant’s claim relating to pre-sentence credit is dismissed. See Ex parte

Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim.

App. 2004). His remaining claims are denied. Accordingly, this application is dismissed in part and

denied in part.



Filed: March 27, 2019

Do not publish